Serena Michelle, Joseph

Name

Sonsyo

Prison Number . \ ‘
Kilond Mountain Correctional Center
Place of confinement

QIO\_ Wester berg Re\

Mailing address

FoR \e Pyer We GAsT7
City, State, Zip

 

 

Telephone

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

Serena Michelle Jose coh ;

(Enter full name of plaintiff in this actio

Case No. 3.28~-CV-6099U7 SLO

 

Plaintiff, (To be supplied by Court)
* mr EnAe a
Department of Corrections; 6. Johnson | COMPLAINT UNDER
THE CIVIL RIGHTS ACT
Fan wwelerj T Johnsons A. Mase, 42 U.S.C. § 1983

 

S. Wood 4 west ) Booher) A. MCCarter
(Enter full names of defendant(s) in this action.
Do NOT use e¢ al.)

 

Defendant(s).

A. Jurisdiction
Jurisdiction is invoked under 28 U.S.C. § 1343(a)(3).
B. Parties

1. Plaintiff: This complaint alleges that the civil rights of Serena, Joseoh
(print your name)

who presently resides at_Q\0\ Wesker berg Ra faale River AK 44577

(mailing address or place of confinement)

were violated by the actions of the individual(s) named below.

Case 3:20-cv-00294-SLG-MMS Document 3 Filed 12/01/20 Page 1 of 13
2. Defendants (Make a copy of this page and provide same information if you are naming more than 3
defendants):

Defendant No. 1, Depocktmen+ ol Corre CKIONS is a citizen of
, (name)
Mia sor , and is employed as a

(state) (defendant's government position/title)

 

X_This defendant personally participated in causing my injury, and | want money

damages.

OR
The policy or custom of this official’s government agency violates my rights, and |

seek injunctive relief (to stop or require someone do something).

 

 

Defendant No. 2, ©. Johnsen is a citizen of
(name) .
MaskoaT , and is employed as a_ SU) ntend atk
(state) ‘(defendant's government positionstitle)

YX This defendant personally participated in causing my injury, and | want money

damages.

OR

____The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

 

 

Defendant No. 3, Farnwurle le is a citizen of
; (name) -

Alosiow , and is employed as a_ Covreck\onal\ o}.ceir
(state) (defendant's government position/title)

A This defendant personally participated in causing my injury, and | want money

damages.

OR
The policy or custom of this official’s government agency violates my rights, and |

seek injunctive relief (to stop or require someone do something).

***REMINDER***
You must exhaust your administrative remedies before your claim can go forward.
THE COURT MAY DISMISS ANY UNEXHAUSTED CLAIMS.

C. Causes of Action (You may attach additional pages alleging other causes of action and facts
supporting them if necessary. Make copies of page 5 and rename them pages 5A, 5B, etc. and rename

the claims, “Claim 4," “Claim 5, etc.”).

Prisoner § 1983 - 2
PSO1, Nov. 2013

Case 3:20-cv-00294-SLG-MMS Document 3 Filed 12/01/20 Page 2 of 13
2. Defendants (Make a copy of this page and provide same information if you are naming more than 3
defendants):

 

 

Defendant NoM$, Tt. Johnnsxon is a citizen of
(name)
Was ta ,andis employedasa_ Seraeant
(state) (deferidant's government position/title)

X This defendant personally participated in causing my injury, and | want money

damages.

OR
The policy or custom of this official’s government agency violates my rights, and |

seek injunctive relief (to stop or require someone do something).

 

 

Defendant Nos@ . (Waseuls is a citizen of
(name)
A\asS io. , and is employed as a Ser oeaint
(state) (defehdant’s government positionstitle)

This defendant personally participated in causing my injury, and | want money

damages.

OR
X__ The policy or custom of this official's government agency violates my rights, and |

seek injunctive relief (to stop or require someone do something).

 

 

Defendant Nol, 9- Wooc\ is a citizen of
(name)
Mastic. , and is employed asa__ Deputy Director
(state) (defendant's government position/title)

*_This defendant personally participated in causing my injury, and | want money
damages.

OR
X_The policy or custom of this official’s government agency violates my rights, and |

seek injunctive relief (to stop or require someone do something).

***REMINDER***
You must exhaust your administrative remedies before your claim can go forward.
THE COURT MAY DISMISS ANY UNEXHAUSTED CLAIMS.

C. Causes of Action (You may attach additional pages alleging other causes of action and facts
supporting them if necessary. Make copies of page 5 and rename them pages 5A, 5B, etc. and rename

the claims, “Claim 4,” “Claim 5, etc.”).

Prisoner § 1983 - 2
PSOL, Nov. 2013

Case 3:20-cv-00294-SLG-MMS Document 3 Filed 12/01/20 Page 3 of 13
2. Defendants (Make a copy of this page and provide same information if you are naming more than 3
defendants):

 

 

Defendant No-, West is a citizen of
(name)
Alastor , and is employed as a__ Seraeoint
(state) (defendant's government position/title)

x This defendant personally participated in causing my injury, and | want money

damages.

OR

____The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

 

 

Defendant NoBz, Booher is a citizen of
(name)
Aa a ,and is employed asa__ Liew beancun’
(state) (defendant's government position/ttle)

X_This defendant personally participated in causing my injury, and | want money

damages.

OR
The policy or custom of this official’s government agency violates my rights, and |

seek injunctive relief (to stop or require someone do something).

 

 

Defendant No@$,_ A. IMC Carber is a citizen of
(name) j
M\askou , and is employed as a Serg eOwte
(state) (defendant's government position/title)

This defendant personally participated in causing my injury, and | want money
damages.

OR
The policy or custom of this official's government agency violates my rights, and |

seek injunctive relief (to stop or require someone do something).

***REMINDER***
You must exhaust your administrative remedies before your claim can go forward.
THE COURT MAY DISMISS ANY UNEXHAUSTED CLAIMS.

C. Causes of Action (You may attach additional pages alleging other causes of action and facts
supporting them if necessary. Make copies of page 5 and rename them pages 5A, 5B, etc. and rename

the claims, “Claim 4,” “Claim 5, etc.”).

Prisoner § 1983 - 2
PSO1, Nov. 2013

Case 3:20-cv-00294-SLG-MMS Document 3 Filed 12/01/20 Page 4 of 13
Claim 1: On or about March QOQ0 , my civil right to
(Date)
Fiesty Amendment

(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

wud s 1 Ne on 6, John sor €ST 3
(Name of the specific Defendant who viclated this right)

    
   

was violated by

 

Supporting Facts (Briefly describe facts you consider important to Claim 1. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 1.):

SEE AYTACHED
ACA dau 1-10
Exhyloik 1-12.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prisoner § 1983 -3
PSO1, Nov. 2013

Case 3:20-cv-00294-SLG-MMS Document 3 Filed 12/01/20 Page 5 of 13
Claim 2: On or about _(YNowchn Qb™" BODO , my civil right to
(Date)

Siw Amendment access to the Courts
(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by Q. Masel; Awmi~(arter; S.wood' G@. Johnson

(Name of the specifi¢ Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 2. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 2.):

SEE AYRACHED
AGP davis \-3
Exhibit |-8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prisoner § 1983 - 4
PSO1, Nov. 2013

Case 3:20-cv-00294-SLG-MMS Document 3 Filed 12/01/20 Page 6 of 13
Vo
Claim _3: On or about Judy 2020 , my civil right to
(Date)

fourteenth Amendment freedom Form cruel and unusual Qinishment
(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by Fainwulelei « T. Johnston} West; Booher 4 G. Johnson

(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 3. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 3.):

SEE ATTACHED claim 1A
ARE dowst I-10
Exhibit [-]2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prisoner § 1983 - 5
PSOL, Nov. 2013

Case 3:20-cv-00294-SLG-MMS Document 3 Filed 12/01/20 Page 7 of 13
D. Previous Lawsuits

1. Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action, or otherwise relating to your imprisonment? Yes X% No

2. If your answer is “Yes,” describe each lawsuit.
a. Lawsuit 1:

Plaintiff(s):

 

Defendant(s):

 

Name and location of court:

 

Docket number: Name of judge:

 

Approximate date case was filed: Date of final decision:
Disposition: Dismissed Appealed Still pending

Issues Raised:

 

b. Lawsuit 2:

Plaintiff(s):

 

Defendant(s):

 

Name and location of court:

 

Docket number: Name of judge:

 

Approximate date case was filed: Date of final decision:
Disposition: Dismissed Appealed Still pending

Issues Raised:

 

3. Have you filed an action in federal court that was dismissed because it was
determined to be frivolous, malicious, or failed to state a claim upon which relief could

be granted?

Yes _X_No

If your answer is “Yes,” describe each lawsuit on the next page.

 

Prisoner § 1983 -6

. PSO, Nev. 2013
Case 3:20-cv-00294-SLG-MMS _ Document 3 Filed 12/01/20 Page 8 of 13
Lawsuit #1 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:

Lawsuit #2 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:
Lawsuit #3 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

 

d. Issue(s) raised:
e. Approximate date case was filed: Date of final decision:
4. Are you in imminent danger of serious physical injury? Yes _X No

If your answer is “Yes,” please describe how you are in danger, without legal
argument/authority:

 

 

 

 

Prisoner § 1983 - 7

. PSO1, Nov. 2013
Case 3:20-cv-00294-SLG-MMS Document 3 Filed 12/01/20 Page 9 oft
F. Request for Relief

Plaintiff requests that this Court grant the following relief:

1. Damages in the amount of $ 500, 000, e&O

2. Punitive damages in the amount of $_1, 000,000.00

3. An order requiring defendant(s) to SEE ATTACHED vi elie
4. A declaration that__ DEE ATTACHE (> Vi reliel
5. Other: Any ether (3 eliel? this court deems Juss t.

Plaintiff demands a trial by jury. Yes x No

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that s/he is the plaintiff in the
above action, that s/he has read the above civil rights complaint and that the
information contained in the complaint is true and correct,

Executed at Sagle. River Alaska on W\a1]a0
J (Location) * © (Date)

C
(Plaintiff's Signature)

Original Signature of Attorney (if any) (Date)

 

 

 

 

 

Attorney's Address and Telephone Number

Prisoner § 1983 - 8

Case 3:20-cv-00294-SLG-MMS Document 3 Filed 12/01/20 Page 10°0# 437°
Vi Ree?

 

 

 

Claim = Enter Gn jniuncxion Aooinst the, peisar

 

pRcials to Ook ino lowQ manner, and to Lilas

 

 

 

There. poltays ond procedures ond constitulion laws
ound Hak Aine unlauktl acks of earegions misconduct

 

 

 

lb _prissn officials at Hiland Mownrtain C accectiona Center
will nok lo condoned and So deer 2csan AP cals:

 

 

 

orm Comienitting Ruler uaconsttakienal acks oP
the. Same. Nowe OS were, seroekrated against me.

 

 

l_ask to please, award me compensatory anc

 

punikive damaces on Mae. loasis of multiole ecliloited

 

 

 

acts oO the Department of Cocceckions colic ain

 

Pcocedues hak conbinue. ond the Ack \ nave tried bo,

 

presolye, Ahese. intentional ocks infacmally nciny of

Limes bere | even Gled. a ariesance, Ceven hora

 

 

pur palicsy_and procedyre \ did WAT nave to) ain A

 

 

 

foc Deparkment s& Corcetdians Blood Mouwntein
Correctional Center a freoiale Nou reseond te Ad

 

 

ae mu arevances anchor MOU inkecmally cesoludi OAS _
speoks Soc ‘hemselves, \ live im constant Rar of

 

 

rexaltord Ocks anc bnerefow. when these, of cers
oe on shit \_ do nok come oul of MY CTOOun

 

 

 

aind_Mnis_is_vext} delailitaking and causing me.
emartonal duvess and WANKeCeSSOV stress

 

 

Cloinn S- Enter an Way uackion far ane, Deroskinge in

 

of Corrections Hiland Mountain Cocrectonal Center

 

 

Hoy ex0oind here, Levis Nevis to include, Distick
Court, Suporioe Gurt, Pacer and Ge waslay

 

 

 

| Case 3:20-cv-00294-SLG-MMS Document 3. Filed 12/01/20 Page/11 of 13
K

ped_ond printed. \ sek monetary

XK

 

2 3:20-cv-00294-SLG-MMS Document 3 Filed 12/0
 

-DI
RA

 

PRIORITY MAIL
MEDIUM

| no Serena Joseph |

thiond Mountain Correctional
Center

Gor the stexerq Ra
faqie. River ) AE GAS 77

= Clerk of Coury

united Srokes District Court
District of Alaska

22% WH Avenue, Box Y

| _

 

th Bh EF oe Ee 8 eee

| Case 3:20-cv-00294-SLG-MMS Document 3 Filed 12/01/20 Page 13 of 13 ,
O-FRB2_Oct 2018

Diitesxs7x138  WVISITUS ATUSPS.COM®
